AMENDED ORDERThe following order has been entered on the motion filed on the 27th of February 2017 by State of NC for Temporary Stay:"Motion Dissolved by order of the Court in conference, this the 28th of September 2017."Upon consideration of the petition filed by State of NC on the 27th of February 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Denied by order of the Court in conference, this the 28th of September 2017."State's petition for discretionary review is allowed for the limited purpose of vacating the decision of the Court of Appeals and remanding to that court with instructions for further remand to the trial court to hold an evidentiary hearing on defendant's motion for appropriate relief based on recanted testimony, following the standard set forth in this Court's opinion in State v. Britt , 320 N.C. 705, 360 S.E.2d 660 (1987), superseded in part on other grounds by statute as stated in State v. Defoe , 364 N.C. 29, 33-38, 691 S.E.2d 1, 4-7 (2010). The trial court shall enter findings of fact and conclusions of law and determine whether defendant is entitled to relief.:"Spec Order by order of the Court in conference, this the 28th of September 2017."Upon consideration of the petition filed by State of NC on the 27th of February 2017 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Dismissed as moot by order of the Court in conference, this the 28th of September 2017."